Citation Nr: 1030158	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-25 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for L4-L5 disc degeneration 
and posterior disc contusion (claimed as a lumbar disorder or 
lumbar pain).

2.  Entitlement to a compensable rating for C6 and C7 
radiculopathy of the left arm with left carpal tunnel syndrome 
(minor).

3.  Entitlement to service connection for right upper extremity 
numbness.

4.  Entitlement to service connection for left lower extremity 
numbness.

5.  Entitlement to service connection for right lower extremity 
numbness.

6.  Entitlement to service connection for left shoulder bursitis 
(claimed as left shoulder pain).

7.  Entitlement to service connection for right shoulder bursitis 
(claimed as right shoulder pain).

8.  Entitlement to service connection for left elbow bursitis 
(claimed as left elbow pain).

9.  Entitlement to service connection for right elbow bursitis 
(claimed as right elbow pain).

10.  Entitlement to service connection for left hip bursitis 
(claimed as left hip pain).

11.  Entitlement to service connection for right hip bursitis 
(claimed as right hip pain).

12.  Entitlement to service connection for left ankle bursitis 
(claimed as left ankle pain).

13.  Entitlement to service connection for right ankle bursitis 
(claimed as right ankle pain).

14.  Entitlement to service connection for left knee 
patellofemoral syndrome with ligamentous pain.

15.  Entitlement to service connection for right knee 
patellofemoral syndrome with ligamentous pain.

16.  Entitlement to service connection for left shoulder 
subluxation.

17.  Entitlement to service connection for right shoulder 
subluxation.

18.  Entitlement to service connection for irritable bowel 
syndrome.

19.  Entitlement to service connection for hiatal hernia.

20.  Entitlement to service connection for gastroesophageal 
reflux disease.

21.  Entitlement to service connection for fibromyalgia.

22.  Entitlement to service connection for migraine headaches.

23.  Entitlement to service connection for mood disorder due to 
general medical conditions (claimed as depression with memory 
loss).

24.  Entitlement to service connection for panic disorder.

25.  Entitlement to service connection for chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to October 
1986, from December 1990 to June 1991, and from October 2001 to 
May 2003.  The Veteran also had service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision which the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, denied a claim of entitlement to service 
connection for L4-L5 disc degeneration and posterior disc 
contusion (claimed as a lumbar disorder or lumbar pain).  The 
claim was certified for appeal by the Houston, Texas, RO.

In March 2010, the Veteran testified during a hearing at the St. 
Petersburg RO before the undersigned Acting Veterans Law Judge; a 
transcript of that hearing is of record.

In addition to the issue noted above, the Board observes that, in 
a January 2010 rating decision, the RO denied claims for a 
compensable rating for C6 and C7 radiculopathy of the left arm 
with left carpal tunnel syndrome (minor), and also denied service 
connection for the following disabilities: right upper extremity 
numbness, left lower extremity numbness, right lower extremity 
numbness, left shoulder bursitis, right shoulder bursitis, left 
elbow bursitis, right elbow bursitis, left hip bursitis, right 
hip bursitis, left ankle bursitis, right ankle bursitis, left 
knee patellofemoral syndrome with ligamentous pain, right knee 
patellofemoral syndrome with ligamentous pain, left shoulder 
subluxation, right shoulder subluxation, irritable bowel 
syndrome, hiatal hernia, gastroesophageal reflux disease, 
fibromyalgia, migraine headaches, mood disorder due to general 
medical conditions, panic disorder, and chronic fatigue syndrome.

In March 2010, the Veteran expressed disagreement with the denial 
of all claims in the January 2010 rating decision.  By filing a 
timely notice of disagreement (NOD), the Veteran has initiated 
appellate review on those issues; however, the RO has yet to 
issue a SOC with respect to those claims.  See 38 C.F.R. § 19.29; 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. 
Gober, 10 Vet. App. 433, 436 (1997).  Given the Veteran's NOD, 
those issues have been listed on the title page of this remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board's review of the claims file reveals that further 
developmental action on the claims on appeal is warranted.

The evidence of record clearly establishes that the Veteran has a 
current diagnosis of a lumbar spine disability, as reflected, for 
example, in a May 2007 MRI report showing diagnoses of a mildly 
degenerative disk at L4-L5 and a small, posterior disk 
protrusion, causing a mild deformity of the thecal sac.  The 
remaining issue to be determined is whether the Veteran's current 
lumbar disability is related to her active duty service.

During service, the Veteran sought treatment by a chiropractor 
for cervical spine and shoulder pain, as well as numbness of the 
left index finger.  Lumbar pain was not initially reported.  On 
chiropractic examination in January 2002, subluxation was noted 
at L4.  In another private treatment record shortly thereafter, 
the Veteran complained of pain in the upper-mid and lower back, 
consisting of muscle pain and stiffness.

On a post-deployment medical assessment in May 2003, the Veteran 
did not check the boxes to indicate recurrent back pain or any 
other back problems.

The Veteran denied suffering from back pain on a July 2005 
physician's questionnaire. 

After service, the Veteran continued with chiropractic treatment.  
On chiropractic examinations from January 2006 through January 
2007, the Veteran reported minimal tenderness upon palpation of 
the L5 bilaterally.  Muscle spasm was noted at L5-S1 bilaterally 
on these occasions.  Other post-service chiropractic reports 
prior to this time period are silent for pain or muscle spasm in 
the lumbar spine.

As noted above, a May 2007 MRI report revealed a mildly 
degenerative disk at L4-L5 and a small, posterior disk 
protrusion, causing a mild deformity of the thecal sac.

Under the circumstances of this case, the Board finds that 
medical examination and an opinion by an appropriate physician 
would be helpful in determining whether the Veteran's complaints 
of low back pain and a notation of a subluxation during service 
are related to his current degenerative disc disability.  
38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Regarding the remaining claims, as indicated in the introduction, 
the claims file reflects that the Veteran has filed a timely NOD 
with the January 2010 rating decision regarding denials for a 
compensable rating for C6 and C7 radiculopathy of the left arm 
with left carpal tunnel syndrome (minor), and regarding denials 
of service connection for the following disabilities: right upper 
extremity numbness, left lower extremity numbness, right lower 
extremity numbness, left shoulder bursitis, right shoulder 
bursitis, left elbow bursitis, right elbow bursitis, left hip 
bursitis, right hip bursitis, left ankle bursitis, right ankle 
bursitis, left knee patellofemoral syndrome with ligamentous 
pain, right knee patellofemoral syndrome with ligamentous pain, 
left shoulder subluxation, right shoulder subluxation, irritable 
bowel syndrome, hiatal hernia, gastroesophageal reflux disease, 
fibromyalgia, migraine headaches, mood disorder due to general 
medical conditions, panic disorder, and chronic fatigue syndrome.

By filing a timely NOD with the denials of an increased rating 
and service connection, as noted above, the Veteran has initiated 
appellate review on these issues.  38 C.F.R. § 20.302(a) (2009).  
However, the RO has yet to issue a statement of the case (SOC) 
with respect to this claim, the next step in the appellate 
process.  See 38 C.F.R. § 19.29 (2008); Manlincon v. West, 12 
Vet. App. 238, 240- 41 (1999); Holland v. Gober, 10 Vet. App. 
433, 436 (1997).

Consequently, the claims for a compensable rating for C6 and C7 
radiculopathy of the left arm with left carpal tunnel syndrome 
(minor), and entitlement to service connection for the following 
disabilities: right upper extremity numbness, left lower 
extremity numbness, right lower extremity numbness, left shoulder 
bursitis, right shoulder bursitis, left elbow bursitis, right 
elbow bursitis, left hip bursitis, right hip bursitis, left ankle 
bursitis, right ankle bursitis, left knee patellofemoral syndrome 
with ligamentous pain, right knee patellofemoral syndrome with 
ligamentous pain, left shoulder subluxation, right shoulder 
subluxation, irritable bowel syndrome, hiatal hernia, 
gastroesophageal reflux disease, fibromyalgia, migraine 
headaches, mood disorder due to general medical conditions, panic 
disorder, and chronic fatigue syndrome must be remanded for the 
issuance of an SOC.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an orthopedic 
examination with a physician to evaluate the 
nature and etiology of the Veteran's L4-L5 
disc degeneration and posterior disc 
contusion.  To the extent possible, an 
examination should be scheduled 
somewhere convenient to Texarkana, 
Texas.  The claims folder and a copy of this 
REMAND are to be provided to the physician 
for review in conjunction with the 
examination.  All indicated tests and studies 
deemed appropriate by the physician should be 
accomplished and all clinical findings should 
be reported in detail.  After a full 
examination and review of the claims file, 
the physician must opine whether it is at 
least as likely as not, i.e., is there at 
least a 50/50 chance, that the Veteran's 
current lumbar disability is related to 
active duty service.  In rendering the 
requested opinion, the physician should 
specifically consider the in- and post-
service treatment records, as well as the 
Veteran's contentions.  

A complete rationale must be provided for any 
opinion offered.  If the examiner cannot 
respond without resorting to speculation, he 
should explain why a response would be 
speculative. 

2.  To help avoid future remand, review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
 Specific attention is directed to the report 
of the physician.  If a requested opinion is 
incomplete in any manner, take corrective 
action.  38 C.F.R. § 4.2 (2009); see Stegall 
v. West, 11 Vet. App. 268 (1998).

3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claim of service connection for L4-L5 
disc degeneration and posterior disc 
contusion (claimed as a lumbar disorder or 
lumbar pain) in light of all pertinent 
evidence and legal authority. 

4.  If the benefit sought on appeal remains 
denied, furnish to the Veteran and her 
representative an appropriate supplemental 
SOC that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

5.  Issue to the Veteran and her 
representative an SOC addressing claims for a 
compensable rating for C6 and C7 
radiculopathy of the left arm with left 
carpal tunnel syndrome (minor), and of 
service connection for the following 
disabilities: right upper extremity numbness, 
left lower extremity numbness, right lower 
extremity numbness, left shoulder bursitis, 
right shoulder bursitis, left elbow bursitis, 
right elbow bursitis, left hip bursitis, 
right hip bursitis, left ankle bursitis, 
right ankle bursitis, left knee 
patellofemoral syndrome with ligamentous 
pain, right knee patellofemoral syndrome with 
ligamentous pain, left shoulder subluxation, 
right shoulder subluxation, irritable bowel 
syndrome, hiatal hernia, gastroesophageal 
reflux disease, fibromyalgia, migraine 
headaches, mood disorder due to general 
medical conditions, panic disorder, and 
chronic fatigue syndrome.  The RO should also 
furnish a VA Form 9 (Appeal to Board of 
Veterans' Appeals), and afford them the 
applicable time period for submitting a 
perfected appeal on those issues.

6.  The Veteran and her representative are 
hereby reminded that to obtain appellate 
review of any matter not currently in 
appellate status-specifically, those noted 
above-a timely appeal must be perfected 
(here, within 60 days of the issuance of the 
SOC).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


